81476: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26859: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81476


Short Caption:SHARKEY (JAMES) VS. STATECourt:Supreme Court


Related Case(s):73810, 73810-COA, 73858, 73858-COA, 73859, 73859-COA, 74290, 74290-COA, 74684, 74684-COA, 74740, 75474, 75474-COA, 79294, 79294-COA, 80001, 80001-COA, 81134


Lower Court Case(s):Clark Co. - Eighth Judicial District - C321917Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:12/30/2020How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames Theodore Sharkey
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/20/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/20/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)20-26407




08/11/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on 07/30/20. Order Denying Defendant's Motion for Court Order if Discovery; Forensic Evaluation of Newly Discovered Evidence and; New Trial Under NRS 176.515 and Defendant's Motion to Reschedule Hearing Regarding Motion for New Trial. (SC).20-29562




08/14/2020Order/ProceduralFiled Order Directing Transmission of Record and Regarding Briefing.  Record on Appeal due:  30 days.  Appellant's Opening Brief or Informal Brief due:  120 days.  (SC)20-30113




08/21/2020Record on Appeal DocumentsFiled Record on Appeal Volumes 1-11 - C321917 (via FTP). (SC).20-30920




08/27/2020Record on Appeal DocumentsFiled Record on Appeal pages 1-35, 491-496, 559-560, 1661-1664, 1743-1748, 1953-1957, 2101-2102, and 2160-2166. SEALED (SC)


08/27/2020Record on Appeal DocumentsFiled Record on Appeal pages 636-646. SEALED (SC)


12/30/2020Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26859




10/11/2021RemittiturIssued Remittitur. (SC)21-29168




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29168





Combined Case View